Title: To Thomas Jefferson from David Rittenhouse, [ca. 20 August 1791]
From: Rittenhouse, David
To: Jefferson, Thomas



Dr. Sir
[ca. 20 Aug. 1791]

If we consider the same thing in the manner following we shall immediately perceive that the proposition is not new. Since the hole  in the vessel may be of any size it may be equal to the intire bottom. The vessel then becomes a Cylinder and the problem is reduced to this, To find the lenghth of a perpendicular Cylinder in which a fluid will descend from the top to the bottom in a given time—that is, the space thro’ which a heavy body descends in the Same time, which brings it immediately to the Case of a Pendulum. Yours &c.

D. R.

